Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 16, 2022 has been entered. The Applicant amended claims 1 and 6, cancelled claims 2-5 and 7-12, and added claims 13-18. Claims 1, 6, and 13-18 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 24, 2022. The examiner withdraws the 112(b) rejections and the Drawings and Claims objections in light of the amendments to the Drawings and Claims.
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Election/Restrictions
Newly submitted claims 13-18 are directed to a nonelected invention. Claims 1 and 6 were already examined following restriction requirement set forth on April 27, 2022.  Accordingly, claims 13-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US PGPUB 2009/0131129 A1), hereinafter known as Yamazaki, in view of Iwai et al. (US PGPUB 2004/0219956 A1), hereinafter known as Iwai.
Regarding claim 1, Yamazaki teaches (Fig. 11-17) an electronic device (Fig. 17), comprising: a casing (casing of Fig. 17), the casing comprising a host (2) and a display (16), the display (16) is pivotally disposed at the host (2) and is rotatable around an axis of rotation relative to the host (2), wherein the host (2) has a first side edge (bottom edge) and a second side edge (right edge), the first side edge is located on one side of the host away from the axis of rotation, the second side edge is located between the first side edge and the axis of rotation; only three antenna assemblies (12, 30, 42), consisting of: a first antenna assembly (12); a second antenna assembly (42); and a third antenna assembly (30); wherein, the third antenna assembly is rotatably disposed (30) at the casing, and the first antenna assembly (12) and the second antenna assembly (42) are fixed at the casing; and the third antenna assembly (30) is located on the second side edge (right edge) but does not specifically teach only three antenna assemblies, each disposed at the host; and wherein the first antenna assembly and the second antenna assembly are located on the first side edge.

    PNG
    media_image1.png
    751
    507
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    638
    534
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    629
    519
    media_image3.png
    Greyscale

However, Iwai teaches (Fig. 44A and 44B) only three antenna assemblies (103cc, 191, 192), each disposed at the host (bottom part of Fig. 44A and 44B); and wherein the first antenna assembly (191) and the second antenna assembly (192) are located on the first side edge.
It would have been obvious before the effective filing date of the claimed invention to modify the conformal slot antenna of Yamazaki with Iwai to include “only three antenna assemblies, each disposed at the host; and wherein the first antenna assembly and the second antenna assembly are located on the first side edge,” as taught by Iwai, for the purpose of improving transmission and reception diversity (see also [0268]).
Regarding claim 6, Yamazaki teaches (Fig. 11-17) further comprising: a pivotable assembly, comprising: an assembly member, a rotating member (31), pivotally disposed at the assembly member (3), the rotating member (31) being rotatable along an axis of rotation relative to the assembly member; and an antenna mounting plate (32), disposed at the rotating member (32), the antenna mounting plate having a mounting surface back facing the rotating member (31), the mounting surface being; wherein, the axis of rotation is parallel to a normal line of the mounting surface of the antenna mounting plate (32); wherein, the third antenna assembly (30) is mounted on the mounting surface.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845